DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This communication is considered fully responsive to the amendment filed on 10/26/2021.
Claims 1-2, 5-13 are pending and are examined in this office action. 
Claim 1, 2, 8, 13 have been amended.
No new claim has been added and no claim has been canceled.
In view of the applicant’s amendment, the previous rejection under 35 USC § 112 (b) have been withdrawn. 

Response to Arguments 
Applicant’s arguments, filed on 10/26/2021, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.
In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art CHENG et al. (US 20170295178  A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over KAHTAVA et al. (US 20180054248 A1; hereinafter as “KAHTAVA”, which has a Foreign Priority Date of EP 15161539.0, Filed on March 27, 2015) in view of CHENG et al. (US 20170295178 A1; hereinafter as “CHENG”).

With respect to Independent claims: 
Regarding claim 13, KAHTAVA teaches  a base station  (Fig. 11: element 1103: eNobeB 1103/EUTRAN : [0072]), configured to transmit and receive data of a remote user equipment (remote UE) (Fig. 11 element 1101: UE: [0072])  through a (Fig. 11: Relay 1102:  [0072])  in a wireless communication system (Fig. 11:  Communication between eNodeB/EUTRAN 1103 with UE 1101 through Relay 1102 in mobile communication 1100: [0072]), the base station comprising: 
a transceiver (aforesaid eNodeB must have a transceiver to communicate with UE and MME: [0090]); 
at least one processor (aforesaid eNodeB must have a processor: see Fig. 16: RRC, PDCP, RLC, MAC, PHY: [0090]); ; 
and at least one computer memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor (Fig. 16: [0090]), perform operations comprising: 

    PNG
    media_image1.png
    534
    751
    media_image1.png
    Greyscale

receiving, from a first mobility management entity (MME) (== Fig. 11 MME 1104), an S1 application protocol (S1AP) message for requesting a configuration of a UE context of the remote UE, for establishing an evolved-universal mobile telecommunications system terrestrial radio access network (E-UTRAN) radio access bearer (E-RAB) of the remote UE (aforesaid eNodeB 1103/EUTRAN 1103 receives S1AP  1114 message from MME 1104 requesting a context for UE 1101: “in accordance with the S1AP the MME 1104 transmits an initial context setup request 1114 to the eNodeB 1103. The eNodeB 1103 transmits to the UE 1101 an RRC connection reconfiguration and activate dedicated EPS bearer context request message 1115, and in response receives an RRC connection reconfiguration and activate dedicated EPS bearer context accept message 1116.”  : [0072]-[0073]),
 transmitting, to the relay UE, a first RRC message for establishing a data radio bearer (DRB) corresponding to the E-RAB (Aforesaid “The eNodeB 1103/UTRAN 1103  transmits to the UE 1101 an RRC connection …dedicated EPS bearer context request message” through relay: [0073], [0091]).

While  KAHTAVA teaches, the base station transmitting, to the relay UE, a first RRC message for establishing a data radio bearer (DRB) corresponding to the E-RAB, KAHTAVA does not specifically disclose:  receiving, from the relay UE connected with a second MME, a first RRC response message as a response to the first RRC message, wherein the first RRC response message includes a local identifier of the remote UE allocated by the base station, and  transmitting, to the first MME, an initial context setup response message as a response to an SlAP message, based on the local identifier of the remote UE allocated by the base station.

CHENG, in the same field of endeavor, discloses: 
receiving, from the relay UE connected with a second MME (see fig. 9B: MME-R 910), a first RRC response message as a response to the first RRC message, wherein the first RRC response message includes a local identifier of the remote UE allocated by the base station (see Uu-DRB/Uj-RRB 946 from relay UE 904 to Base Station-R 906 in Fig. 9b: “the wearable UE 902 may transmit an RRC connection setup complete message 944 to the relay UE 904. In an aspect, the RRC connection setup complete message 944 may be a PC5-U message. The relay UE 904 may transmit an RRC connection setup complete message 946 to the base station 906”: message include C-RNTI_W ( location ID of wearable UE 902): [0131]-[0133]; location ID of C-RNTI_W stored in Base Station from Wearable UE : [0105]), and 
 transmitting, to the first MME, an initial context setup response message as a response to an SlAP message, based on the local identifier of the remote UE allocated by the base station (Aforesaid “base station 1006 may pair MME UE S1AP ID_R with MME UE S1AP ID_W” : [0142] ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of KAHTAVA to include the above recited limitations as taught by CHENG in order verify pairing a second UE to authorize  with the first UE's connection to the network (CHENG; [0008).

Regarding claim 1, KAHTAVA teaches  a method for transmitting and receiving, by a base station (Fig. 11: element 1103: eNobeB 1103: [0072]), data of a remote user equipment (remote UE) through a relay UE in a wireless communication system, the method (Fig. 11: method of Base station commutating with a UE through a Relay UE: [0072]) comprising:  receiving, from a first mobility management entity (MME), an S1 application protocol (SlAP) message for establishing an evolved-universal mobile telecommunications system terrestrial radio access network (E-UTRAN radio access bearer (E-RAB) of the remote UE,  transmitting, to the relay UE, a first RRC message for establishing a data radio bearer (DRB) corresponding to the E-RAB; 
receiving, from the relay UE connected with a second MME, a first RRC response message as a response to the first RRC messag, wherein the first RRC response message includes a local identifier of the remote UE allocated by the base station; and
transmitting, to the first MME, an SlAP response message as a response to an SlAP message, based on the local identifier of the remote UE allocated by the base station (Rest of claim is interpreted and rejected for the same reason as set forth in claim 13 above).  


With respect to dependent claims: 
Regarding claim 2, KAHTAVA in view of CHENG teaches the invention of claim 1 as set forth above.  Further, CHENG teaches, wherein the local identifier is included in the RRC response message as a consequence of, an RRC connection between the relay UE and the base station being successfully completed  (a RRC connection reconfiguration 1040. The RRC connection reconfiguration 1040 may include transmitting messages that include L2 ID_W: [0142]).

KAHTAVA to include the above recited limitations as taught by CHENG in order verify pairing a second UE to authorize  with the first UE's connection to the network (CHENG; [0008).


Regarding claim 5, KAHTAVA in view of CHENG teaches the invention of claim 1 as set forth above.  Further, KAHTAVA teaches, the method of claim 1, wherein the SlAP message includes at least one of UE context information and bearer context information of the relay UE and the remote UE (“S1AP the MME 1104 transmits an initial context setup request 1114 to the eNodeB 1103” for remote UE:   [0073]-[0074]).

Regarding claim 6, KAHTAVA in view of CHENG teaches the invention of claim 5 as set forth above.  Further, KAHTAVA teaches, the method of claim 5, further comprising: mapping at least one radio data bearer established between the relay UE and the base station to a bearer for the remote UE based on the bearer context information; and allocating the local identifier for identifying the remote UE (A UE may communicate data to any type of relay, and it may be seen in the architectural sense as an anchor point regardless of whether it is transparent or non-transparent to the UE. It is when the role that the relay has in relation to the specific radio bearer between the UE and the eNodeB is considered that the transparency becomes relevant: [0068], With MAC ID of the remote UE: [0088]).

Regarding claim 7, KAHTAVA in view of CHENG teaches the invention of claim 6 as set forth above.  Further, CHENG teaches, the method of claim 6, wherein the first RRC message includes mapping information associated with the mapping of the at least one radio data bearer and the local identifier  (Mapping with Wearable UE with route to the base station: [0098]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of KAHTAVA to include the above recited limitations as taught by CHENG in order verify pairing a second UE to authorize  with the first UE's connection to the network (CHENG; [0008).


Regarding claim 8, KAHTAVA in view of CHENG teaches the invention of claim 5 as set forth above.  Further, KAHTAVA teaches, the method of claim 5, further comprising: establishing an additional DRB for supporting the remote UE when the DRB previously established between the relay UE and the base station is unable to support uplink and downlink transmission of the remote UE (Inband and outband connections for relay node:  [0047], using capability information of relay UE to connect report UE: [0059]).

Regarding claim 9, KAHTAVA in view of CHENG teaches the invention of claim 8 as set forth above.  Further, KAHTAVA teaches, the method of claim 8, wherein it is determined whether the DRB previously established between the relay UE and the base station is unable to support the uplink and downlink transmission of the remote UE based on at least one of authorization of the relay UE or capability of the relay UE (“Depending on the EPS quality class indication and UE capability information, a relay node may assume a different set of incoming and outgoing edges, which are indicated in the look-up table provided by the network controller. In addition to the different incoming and outgoing edges, the interaction across the two nodes at the opposite ends of an edge may be set differently. In particular, when aggregating small packets from several devices it may not be efficient to have an end-to-end retransmission protocol between the radio link control (RLC) end points at the device and at the eNode”:   [0074]-[0075]).


Regarding claim 10, KAHTAVA in view of CHENG teaches the invention of claim 1 as set forth above.  Further, KAHTAVA teaches, the method of claim 1, wherein the DRB is used for transmitting and receiving a first data of the remote UE or a second data multiplexed with the first data and data of at least one other UE ([0079-[0081] ).


Regarding claim 11, KAHTAVA in view of CHENG teaches the invention of claim 1 as set forth above.  Further, KAHTAVA teaches, the method of claim 1, further comprising: ( The eNodeB 1103 transmits to the UE 1101 an RRC connection reconfiguration and activate dedicated EPS bearer context request message 1115, and in response receives an RRC connection reconfiguration and activate dedicated EPS bearer context accept message 1116: [0073]; The association may for example be indicated via RRC signaling where an information element provides the discoverable and known ID of a relay node to a UE, and in turn, the identity of the UE to a relay node. Since the UEs and relay nodes searched for nodes with distinct identities during the original discovery process, those identities are already known to the nodes in the relay network, and to the UEs camping under the eNodeB. [0087]).


Regarding claim 12, KAHTAVA in view of CHENG teaches the invention of claim 1 as set forth above.  Further, CHENG teaches, the method of claim 1, wherein the SlAP message includes an indicator indicating that the SlAP message is a message for the remote UE (“UE S1AP identification associated with the relay UE 704 (e.g., MME UE S1AP ID_R). In one aspect, MME-R 708 may store pairing information associated with IMSI_W and IMSI_R, and information that stores the IMSI_R as being associated with the S-TMSI”: [0100]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of KAHTAVA to include the above recited limitations as taught by CHENG in order verify pairing a second UE to authorize  with the first UE's connection to the network (CHENG; [0008).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                             
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411